Citation Nr: 0820903	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-14 453	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening of the claim for entitlement to service 
connection for pulmonary tuberculosis.

2.  Whether new and material evidence has been received to 
warrant reopening of the claim for entitlement to service 
connection for a back disability.

3.  Whether new and material evidence has been received to 
warrant reopening of the claim for entitlement to service 
connection for a left ear defect.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty with the 
Philippine Scouts from April 1946 to March 1949.  

This case originally came from the Department of Veterans 
Affairs (VA) Regional Office in Manila, the Republic of the 
Philippines (RO).  

A June 2005 decision of the Board of Veterans' Appeals 
(Board) denied reopening of the veteran's claims for service 
connection for pulmonary tuberculosis, a back disability, and 
a left ear defect, as well as denying reopening of a claim 
for legal entitlement to non-service connected disability.  

The veteran appealed the denials of reopening of the claims 
for service connection for pulmonary tuberculosis, a back 
disability, and a left ear defect to the United States Court 
of Appeals for Veterans Claims (Court).  

A January 2007 Court Order vacated and remanded back to the 
Board the issues of whether new and material evidence had 
been received by VA to reopen claims for pulmonary 
tuberculosis, a back disability, and a left ear defect, based 
on a December 2006 Joint Motion For Partial Remand (Joint 
Motion), to provide the veteran with more information 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).   

This case was subsequently remanded by the Board to the RO in 
July 2007 for additional development, in compliance with the 
Joint Motion.  A Supplemental Statement of the Case (SSOC) 
was issued in October 2007.

Although additional private medical evidence, dated in 
December 2006 and January 2007, was added to the claims files 
in September 2007, prior to the October 2007 SSOC, this 
evidence was not mentioned in the October 2007 SSOC.  The 
Board concludes, however, that this evidence, which relates 
to the veteran's current respiratory condition, is cumulative 
of evidence already on file and does not need to be referred 
to the RO for review.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  In August 1972, the Board denied the veteran's claim of 
service connection for back pain on the basis that it was not 
incurred or aggravated during service.

2.  The evidence reviewed and submitted since the Board's 
August 1972 decision is cumulative and redundant, and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  In August 1972, the Board denied the veteran's claim of 
service connection for a left ear defect on the basis that it 
was not incurred or aggravated during service.

4.  The evidence submitted since the Board's August 1972 
decision is cumulative and redundant, and does not raise a 
reasonable possibility of substantiating the claim.

5.  In December 1974, the Board did not find obvious error in 
the prior final decision of August 1972 denying service 
connection for pulmonary tuberculosis and did not find a new 
factual basis warranting an allowance.

6.  The evidence submitted since the Board's December 1974 
decision is cumulative and redundant, and does not raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 1972 Board decision denying service connection 
for back pain is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence submitted since the Board's August 1972 decision 
denying service connection for back pain is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The August 1972 Board decision denying service connection 
for a left ear defect is final.  38 U.S.C.A. § 7104 (West 
2002).

4.  Evidence submitted since the Board's August 1972 decision 
denying service connection for a left ear defect is not new 
and material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  The December 1974 Board decision denying service 
connection for pulmonary tuberculosis is final.  38 U.S.C.A. 
§ 7104 (West 2002).

6.  Evidence submitted since the Board's December 1974 
decision denying service connection for pulmonary 
tuberculosis is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO sent the veteran letters in October 2002 and October 
2003, with a copy to his representative at the time, in which 
he was informed of the general requirements needed to 
establish service connection for the disabilities at issue 
based on new and material evidence.  

It was subsequently determined in the Joint Motion that the 
prior VCAA notices did not adequately inform the veteran 
about the information relevant to a service connection claim 
involving new and material evidence.  Consequently, 
additional VCAA notice was sent to the veteran and his 
attorney in August 2007.


Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claims by the RO.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
although the notice letters provided to the veteran in 
October 2002 and October 2003 did not include specific 
information on why the veteran's claims were originally 
denied and what evidence he needed to submit to reopen the 
claims, the letter in August 2007, in response to the Joint 
Motion, included information concerning why the prior claims 
were previously denied, the criteria for reopening the 
previously denied claims, and the criteria for establishing 
service connection for the disabilities at issue.  

The veteran was told in August 2007 that his claim for 
pulmonary tuberculosis was previously denied because it was 
not incurred in service or within the regulatory postservice 
presumptive period; he was told that his claims for back and 
left ear disabilities were denied because of the absence of 
evidence they were incurred in service and the absence of 
evidence of a current disability.  Consequently, evidence 
submitted by the veteran must relate to the reasons for 
denial.  He was told what qualified as new and material 
evidence and that he needed to submit new and material 
evidence that raised a reasonable possibility of 
substantiating the claim.


Consequently, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in August 2007 that fully addressed all notice 
elements.  Although the notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of the notice.  Not only has the 
veteran been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the RO also readjudicated the case by 
way of an October 2007 SSOC, which is after the notice was 
provided.  Consequently, it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

The veteran was advised in the August 2007 letter to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was also informed in the 
August 2007 letter that a disability rating and effective 
date would be assigned if any one of his claims was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claim to reopen, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  The veteran has 
been given ample opportunity to present evidence and 
argument in support of his claims.  The Board finds that 
general due process considerations have been complied with 
by VA.  See 38 C.F.R. § 3.103 (2007).  
Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Prior unappealed decisions of the Board are final. 38 
U.S.C.A. § 7104 (West 2002).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  These 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are applicable in this case as 
the veteran's applications to reopen were filed after August 
29, 2001.

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for disability shown after service, when 
all of the evidence, including that pertinent to service, 
shows that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

In November 1971, the veteran initiated a claim of 
entitlement to service connection for pulmonary tuberculosis 
and back pain, but the RO denied the claim in December 1971.  
In January 1972, he filed another application alleging 
entitlement to service connection for pulmonary tuberculosis, 
back pain, and a left ear defect.  The RO denied the claim in 
March 1972 and veteran appealed the matter to the Board.  
However, the Board denied the appeal in August 1972 on the 
basis that the conditions were not incurred or aggravated 
during service.  Regarding tuberculosis, the Board 
specifically found that it was not present during service and 
not diagnosed within the statutory presumptive period of 
three years.

Pursuant to the RO's May 1974 continued denial of his 
pulmonary tuberculosis claim, the veteran appealed the matter 
to the Board.  The Board denied the appeal in December 1974, 
and did not find obvious error in the Board's prior final 
decision and no new factual basis warranting an allowance had 
been established.

A review of the file shows that the veteran continuously 
submitted statements in support of his claim, but the RO did 
not revisit the issues and informed the veteran that new and 
material evidence was needed to reopen the claims.  The most 
recent application to reopen was filed in September 2002.

Evidence of record at the time of the Board's final decision 
of 1972 consists of service medical records, and private 
records dated in December 1971 and March 1972.  Evidence 
added to the record prior to the Board's 1974 decision 
consists of private medical records dated in June 1973 and 
April 1974.  Evidence submitted since December 1974 Board 
decision includes private medical reports dated in 1956, 
1970, the 1980s and 1990s.

The service medical records include the 1946 entrance and 
1949 discharge examination reports.  Both reports are 
entirely negative for any complaints or diagnoses of back 
conditions, tuberculosis, and left ear defects.  The post-
service records associated with the file show that the 
veteran was hospitalized and treated for pulmonary 
tuberculosis in 1955, and that he has continued to receive 
treatment for the tuberculosis and bronchitis in the 1970s, 
1980s, and 1990s.  The post-service records are negative for 
any findings or complaints related to the spine and ears.

Here, the Board finds that the evidence submitted is not new 
and material.  The evidence of record when the Board reviewed 
the issues in 1972 and 1974 did reveal a post-service 
diagnosis of pulmonary tuberculosis and no findings of back 
conditions and ear defects.  Evidence submitted since those 
decisions were issued reveal the same findings, and 
completely lacks any additional information which would link 
the post-service finding of pulmonary tuberculosis to the 
veteran's service or date the onset of the condition to the 
three years after his discharge from service.  Further, the 
evidence submitted remains silent with regard to showing any 
back conditions or ear defects.  Therefore, the evidence 
presented is cumulative and redundant, and does not raise a 
reasonable possibility of substantiating the claim.  Thus, 
the claims are not reopened.


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for pulmonary 
tuberculosis, and the appeal is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for back pain, and 
the appeal is denied.

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a left ear 
defect, and the appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


